ORDER
This case was presented to a single justice of this court on petition for writ of habeas corpus. The petition alleges that the respondent juvenile, Vonda, has been detained at the Rhode Island Training School for Girls, although the petition filed with the Family Court does not charge her with conduct which would constitute either a felony or a misdemeanor if committed by an adult. The petition, therefore, alleges that this detention at the Rhode Island Training School for Girls is in violation of G.L. 1956 (1981 Reenactment) § 14-1-11. The petition in the instant case alleges that Vonda has run away from home without just cause. It appears that she is a resident of the State of New Jersey: After hearing from counsel for the City of Providence and counsel for Vonda, it is hereby ordered as follows:
1. The detention of Vonda at the Training School for Girls is in violation of § 14-1-11.
2. The Family Court is, however, empowered to commit Vonda, who is apparently without any parent or residence within the State of Rhode Island, to the Department for Children and their Families (DCF) for placement in a specific facility other than the Training School for Girls.
3. The Family Court or any justice thereof is hereby directed to release Vonda to the DCF for placement in a specific facility other than the Training School for Girls on or before April 5, 1982.